t c memo united_states tax_court darl n and bonnie s miller petitioners v commissioner of internal revenue respondent docket no filed date david p leeper for petitioners gerald l brantley for respondent memorandum opinion dinan special_trial_judge this case is before the court on petitioners’ motion for award of reasonable_litigation_costs pursuant to sec_7430 and rules and ' filed date petitioners did not request a hearing in his notice of objection to petitioners’ motion for costs filed by unless otherwise indicated all section references are to the internal_revenue_code in effect for the year all rule references are to the tax_court rules_of_practice and procedure - - respondent on date respondent requested a hearing in this matter we conclude that a hearing is not necessary we decide petitioners' motion based on the record the record consists of petitioners’ motion for costs with attached affidavits respondent's notice of objection to petitioners' motion for costs and the uncontroverted statements by the parties as contained in the aforementioned documents on their joint federal_income_tax return petitioners claimed inter alia itemized_deductions of dollar_figure an advertising deduction on schedule c2 of dollar_figure and other schedule c expenses in the amount of dollar_figure the dollar_figure claimed expenses consist of credit reports dollar_figure business development big_number loan costs big_number contract labor big_number costs of funds big_number big_number upon audit of petitioners' return respondent determined the following adjustments as stated in the statutory_notice_of_deficiency because petitioners' adjusted_gross_income for exceeded dollar_figure respondent reduced petitioners' itemized_deductions in the amount of dollar_figure the amount claimed by petitioners as advertising expense on schedule c2 of their return in the amount of dollar_figure was reduced in the amount of dollar_figure because it was determined that the dollar_figure was either a personal_expense and or was not an ordinary and necessary business_expense - - the amount claimed by petitioners as a credits report deduction on schedule c2 of their return in the amount of dollar_figure was reduced to the amount of dollar_figure because the amounts disallowed were determined to be nondeductible and or personal in nature the amount claimed by petitioners for business development on schedule c2 of their return in the amount of dollar_figure was disallowed because that amount was determined to be a personal_expenditure the amount claimed by petitioners as cost of loans on schedule c2 of their return in the amount of dollar_figure was reduced to dollar_figure the amount disallowed dollar_figure was determined to be nondeductible and or personal in nature the amount claimed by petitioners for contract labor on schedule c2 of their return in the amount of dollar_figure was reduced to dollar_figure because the amount disallowed dollar_figure was determined to be personal in nature the amount claimed by petitioners for costs of funds on schedule c2 of their return in the amount of dollar_figure was disallowed because the amount claimed was determined to be loan payments and or other nondeductible items in a report dated date respondent's examining agent noted that petitioners' accountant had prepared a general ledger for from information provided by petitioners upon examining the various accounts contained in the ledger the examining agent opined that a number of - - items in the ledger appeared to be nondeductible and or personal in nature petitioner was reluctant to provide any information beyond what was contained in the ledger on the ground that since the items appeared in a ledger they were necessarily correct and further verification should be unnecessary petitioners would not sign a form_872 to extend the statute_of_limitations and the case was forwarded for the issuance of a statutory_notice_of_deficiency the notice_of_deficiency was mailed to petitioners on date the petition consisting of seventy-seven paragraphs most of which alleged evidentiary facts was filed on date respondent's answer was filed on date by letter dated date to petitioners' attorney david p leeper respondent's appeals officer informed mr leeper as follows dear mr leeper i have reviewed the examiner's workpapers that were prepared in connection with the examination of the millers' tax returns for based on these workpapers many of the expenses disallowed were for lack of substantiation by the taxpayer the following information is need sic to help resolve these issues at our scheduled appeals_conference a list of the recipients of the various statuettes deducted as advertising expense this list should include the location and approximate dates the items were placed copies of invoices for credit reports from sarma and any other reporting services that total dollar_figure for invoices to substantiate business development expense of dollar_figure less the dollar_figure loan payment that the taxpayer included in this account the examiner has allowed based on an estimate because the taxpayer did not provide substantiation during the examination since this is not acceptable to the taxpayer the full amount needs to be verified invoices for dollar_figure from american express and dollar_figure from centurion deducted as a cost of loans invoices from the platinum card for dollar_figure and dollar_figure that was deducted as labor costs invoices or other substantiation for the dollar_figure deducted as cost of funds thanks for your cooperation by letter dated date mr leeper responded to the appeals officer's letter of date and provided to respondent the requested documentation including those invoices showing payments to sarma on date within weeks from having received the substantiation from mr leeper that was requested by respondent the appeals officer forwarded to mr leeper a proposed stipulation and decision document on date the parties filed a stipulation of settlement in this case - - discussion a taxpayer who substantially prevails in an administrative or court_proceeding may be awarded reasonable costs incurred in those proceedings sec_7430 in order to determine that the taxpayer was a prevailing_party it must be shown that the position_of_the_united_states in the proceeding was not substantially justified the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or issues presented and the taxpayer met the net_worth requirements of u s c sec d b on the date the petition was filed sec_7430 a the taxpayer must also show that all administrative remedies have been exhausted to obtain a judgment for litigation costs sec_7430 that the taxpayer has not unreasonably protracted the administrative or judicial proceedings sec_7430 b redesignated as b by the act and that the costs claimed are reasonable in amount sec_7430 c and these requirements are in the conjunctive and each must be met in order for the court to determine that administrative or litigation costs should be awarded pursuant because the petition was filed after date the burden is on respondent to show that the government's position was substantially justified taxpayer bill of right sec_2 publaw_104_168 secs 110_stat_1452 see 108_tc_430 our holding however does not depend on which party has the burden - to sec_7430 88_tc_492 renner v commissioner tcmemo_1994_372 petitioners contend that they have substantially prevailed with respect to the amounts in controversy and on the most significant issue in these cases they further contend that they have met the net_worth requirements of u s c sec d b that they have exhausted the administrative proceedings available to them within the internal_revenue_service and that they have not unreasonably protracted the administrative or court proceedings they also argue that the costs claimed are reasonable respondent denies that petitioners have substantially prevailed with respect to the amounts in controversy and on the most significant issue in this case respondent admits that petitioner darl n miller meets the net_worth requirements but denies that petitioner bonnie s miller has shown that she meets the net_worth requirements respondent alleges that because petitioners failed to provide relevant information to the examining agent so that a 30-day_letter could be issued petitioners failed to exhaust their administrative remedies respondent further alleges that by failing to submit relevant information requested by the examining agent at the administrative level before the issuance of the statutory_notice_of_deficiency petitioners unreasonably protracted the proceedings in this case - - finally respondent does not agree that the claimed costs are reasonable we first consider whether respondent's position in this case was substantially justified for the reasons stated infra we find that it was whether respondent's position was substantially justified depends on whether respondent's position and actions were reasonable in light of the facts of the case and applicable precedents 102_tc_715 100_tc_457 affd in part and revd and remanded in part 43_f3d_172 5th cir the fact that respondent concedes a part of the case is not necessarily indicative that a position is not substantially justified 102_tc_660 affd without published opinion sub nom tsa the stanford associates inc v commissioner 77_f3d_490 9th cir a position is substantially justified when it is justified to a degree that could satisfy a reasonable person 487_us_552 the principal issue in this case is one of substantiation at the administrative level petitioners were reluctant to provide to respondent's examining agent substantiation of their claimed expenses other than the ledger prepared by their accountant based upon unsubstantiated information they had provided to him --- - the petition was filed in this case on date the answer was filed on date by letter dated date respondent's appeals officer requested of petitioners' counsel mr leeper various documents to substantiate various claimed deductions that had not previously been provided to respondent mr leeper provided the requested substantiating documentation to respondent's appeals officer on date on date within weeks from having received from mr leeper the requested substantiating documentation respondent forwarded to mr leeper a proposed settlement of the case on the basis of the facts contained in the record we find and hold that at all relevant times respondent's position in the administrative and litigation proceedings in this case was substantially justified because the provisions of sec_7430 are conjunctive minahan v commissioner t c pincite and because we hold that respondent's position in this case was at all relevant times substantially justified we will deny petitioners’ motion we therefore need not address respondent's other objections to the motion an appropriate order and decision will be entered
